UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-09067 Kirr, Marbach Partners Funds, Inc. (Exact name of registrant as specified in charter) 621 Washington Street, Columbus, IN 47201 (Address of principal executive offices) (Zip code) Kirr, Marbach & Company, LLC, 621 Washington Street, Columbus, IN 47201 (Name and address of agent for service) (812) 376-9444 Registrant's telephone number, including area code Date of fiscal year end: September 30, 2015 Date of reporting period:March 31, 2015 Item 1. Report to Stockholders. Kirr, Marbach Partners Value Fund Semi-Annual Report www■kmpartnersfunds■com March 31, 2015 KIRR, MARBACH PARTNERS VALUE FUND “Indeed, who has ever benefited during the past 238 years by betting against America?My parents could not have dreamed in 1930 of the world their son would see.Though the preachers of pessimism prattle endlessly about America’s problems, I’ve never seen one who wishes to emigrate (though I can think of a few for whom I would happily buy a one-way ticket).The dynamism embedded in our market economy will continue to work its magic.Gains won’t come in a smooth or uninterrupted manner; they never have.But, most assuredly, America’s best days lie ahead.” —Warren Buffett (Berkshire Hathaway Inc. 2014 Shareholder Letter—February 28, 2015) May 20, 2015 Dear Fellow Shareholders: Volatility returned with a vengeance in the first calendar quarter of 2015, as investors grappled with increasing uncertainty associated with Federal Reserve (“Fed”) policy, signs the U.S. economy has hit a soft patch and lowered expectations for corporate earnings.The S&P 500 dropped 3.1% in January, rose 5.5% in February and fell 1.7% in March.The S&P 500 experienced nine swings of 3.5% or more during the quarter.From mid-February to late-March, the S&P 500 failed to put together back-to-back gains for 28 consecutive trading days.This rare circumstance happened only twice since World War II—in May 1970 and April 1994. To repeat a refrain, we like what we own and remain fairly fully invested.Stocks aren’t cheap on an absolute, historical basis, but we think still remain attractive relative to bonds.As we’ve also said, given the U.S. economy has been recovering for several years since the depths of the “Great Recession,” we don’t see any reason to fear the gradual lifting of the emergency measures implemented by the Fed.We also think the recent weakness in economic readings is indicative of a temporary soft patch, not the start of a trend.Corporate earnings remain a wild card, but we think expectations have been lowered to the point surprises could be to the upside. Periods ending Value Fund(1) Russell 3000(2) S&P 500(3) March 31, 2015(4) Total Return Index Index 6-months 6.45% 7.13% 5.93% One-year 2.77% 12.37% 12.73% Two-years 12.86% 17.38% 17.21% Three-years 14.63% 16.43% 16.11% Five-years 16.32% 14.71% 14.47% Ten-years 7.70% 8.38% 8.01% Since Inception (December 31, 1998) 8.05% 5.78% 5.20% The Fund’s Gross Expense Ratio was 1.45%, according to the Prospectus dated January 28, 2015.Investment performance reflects previous fee waivers in effect.In the absence of such waivers, total return would be reduced. Performance data quoted represents past performance; past performance is no guarantee of future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the fund may be lower or higher than the performance quoted.Performance data current to the most recent month-end may be obtained by calling 1-800-870-8039.The fund imposes a 1.00% redemption fee on shares held less than 30 days.Performance data quoted does not reflect the redemption fee.If reflected, total returns would be reduced. The performance data quoted assumes the reinvestment of capital gains and income distributions. The performance does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. 1 KIRR, MARBACH PARTNERS VALUE FUND The Russell 3000 Index is an unmanaged, capitalization-weighted index generally representative of the overall U.S. stock market. This Index cannot be invested in directly. The S&P 500 Index is an unmanaged, capitalization-weighted index generally representative of the U.S. market for large capitalization stocks. This Index cannot be invested in directly. One-year, Two-years, Three-years, Five-years, Ten-years and Since Inception returns are Average Annualized Returns. The Stock Market The U.S. economy encountered significant challenges in the first calendar quarter, leading to weaker-than-expected manufacturing activity and employment.Falling oil prices have had an immediate negative impact on earnings, capital spending and employment in the energy sector.Strategas Research Partners estimates if oil remains at its first quarter average of $48/barrel for the rest of 2015 (vs. $93/barrel in 2014), this will translate to $200 billion in savings for consumers.We think this could be a boon to the economy, but the boost to consumer spending has been slower to materialize than expected. Our economy was also negatively impacted by the brutal winter in the Midwest and Northeast and the massive West Coast dock strike, all of which could be seasonal/transitory.In January, the European Central Bank (ECB) finally decided to act on its pledge to start its own brand of quantitative easing to jumpstart the European economy.Combined with the Fed indicating its intention to raise rates at some point, the U.S. Dollar surged in value vs. the Euro.Last May, 1 Euro cost about $1.39.Today, 1 Euro costs about $1.07.While this is fantastic news for Americans visiting Europe, this has made it tough for American companies doing business in Europe.The rise in the dollar makes American goods more expensive vs. those from European competitors.Similarly, an American multi-national corporation translating its earnings from Euros to dollars also takes a hit. On the positive side, the European economy finally appears to be emerging from the doldrums.The ECB was far less aggressive than the Fed in taking extreme, emergency measures to shore-up the European economy.As a result, “green shoots” of economic recovery began appearing in the U.S. much sooner than in Europe.Recent economic data from Europe as well as signs of increased lending activity look similar to our green shoots of a few years ago.If these are indications of a European recovery, that could be a nice bonus most investors are not anticipating. One of the primary reasons active managers struggled in 2014 was the wide divergence in performance between the largest-capitalization and smaller-capitalization stocks.Our primary performance benchmark is the Russell 3000 Index, a capitalization-weighted index comprised of the 3000 largest-capitalization U.S. stocks (representing about 98% of the investible U.S. equity market).The Russell 3000 Index can be divided into the Russell 1000 Index (largest 1000 market capitalizations) and Russell 2000 Index (smallest 2000).Because the Russell 3000 is capitalization-weighted, the performance of the stocks in the Russell 1000 has a significantly greater impact on the performance of the Russell 3000 than the performance of the stocks in the Russell 2000.In fact, the stocks in the Russell 1000 (1/3 of the stocks) comprise 92% of the weight of the Russell 3000, while the stocks in the Russell 2000 (2/3 of the stocks) comprise only 8%. As shown in the table below, the Russell 2000 outperformed the Russell 1000 by 7.91% in the first half of fiscal 2015.We were happy to get some relief from the stiff performance headwinds we’ve been fighting, but for the 12-months ending March 31, 2015, the Russell 1000 is still on top of the Russell 2000 by a significant (though narrower) margin. 2 KIRR, MARBACH PARTNERS VALUE FUND Periods ending March 31, 2015 Russell 3000 Russell 1000 Russell 2000 Performance Gap Index Index Index (R2000 vs. R1000) 6-months % % % +7.91 % 12-months % % % -4.52 % Percent Change in Top Ten Holdings from Book Cost (as of 3/31/2015) 1. Alliance Data Systems Corp. +270.6 % 6. Canadian Pacific Railway LTD +439.5 % 2. WABCO Holdings Inc. +396.4 % 7. LyondellBasell Industries NV +288.9 % 3. Cognizant Technology Solutions +489.5 % 8. Tessera Technologies, Inc. +111.3 % 4. NewMarket Corporation +163.2 % 9. Alere, Inc. +66.9 % 5. PRA Group Inc. +168.0 % Actavis PLC. +10.8 % Performance quoted represents past performance and is no guarantee of future results. Fund holdings and sector allocations are subject to change and are not recommendations to buy or sell any security. Summary With uncertainty surrounding Fed policy, the strength of the economy and corporate earnings likely to persist, we expect the stock and bond markets to remain “choppy” and volatile.It’s always important to keep focus on the long-term, never more so than in times like these. KM’s 40th Anniversary On May 1, 2015, Kirr, Marbach & Company celebrated its 40th Anniversary in business.It hardly seems possible it’s been this long.It would not have been possible without the trust and confidence you’ve placed in us each day and the hard work and dedication of our employees.This is a milestone very few firms in our business reach and we cannot thank you enough! Regards, Mark D. Foster, CFA Mickey Kim, CFA President Vice-President, Treasurer and Secretary Value Fund invests in foreign securities, which involves greater volatility and political, economic and currency risks and differences in accounting methods.Value Fund may also invest in small- and medium-capitalization companies, which tend to have more limited liquidity and greater price volatility than large-capitalization companies. Past performance is not a guarantee of future results. Please refer to the Schedule of Investments for complete fund holdings information. The Russell 1000 Index is an unmanaged, capitalization-weighted index generally representative of the U.S. market for large-capitalization stocks.It is a subset of the Russell 3000 Index.This Index cannot be invested in directly. 3 KIRR, MARBACH PARTNERS VALUE FUND The Russell 2000 Index is an unmanaged, capitalization-weighted index general representative of the U.S. market for small-capitalization stocks.It is a subset of the Russell 3000 Index.This Index cannot be invested in directly. A company’s forecasted, or estimated, earnings made by analysts or by the company itself. Forward earnings differ from trailing earnings (which is the figure that is quoted more often) in that they are a projection and not a fact.Earnings growth is not a measure of the Fund’s future performance. The information provided herein represents the opinion of Value Fund’s investment adviser and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. This material must be preceded or accompanied by a current Prospectus. Quasar Distributors, LLC is the Distributor for Value Fund. For further information about Value Fund and/or an account application, please call Matt Kirr at Value Fund at (812) 376-9444 or (800) 808-9444 or write to Value Fund at 621 Washington Street, Columbus, IN47201. 4 KIRR, MARBACH PARTNERS VALUE FUND Value of $10,000 Investment (Unaudited) This chart assumes an initial investment of $10,000.Performance reflects fee waivers in effect. In the absence of fee waivers, total return would be reduced.Past performance is not predictive of future performance.Investment return and principal value will fluctuate, so that your shares, when redeemed maybe worth more or less than their original cost.Performance assumes the reinvestment of capital gains and income distributions.The performance does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Average Annual Rate of Return (%) One Year Ended Five Years Ended Ten Years Ended Since Inception* to March 31, 2015 March 31, 2015 March 31, 2015 March 31, 2015 Kirr Marbach Partners Value Fund % Russell 3000 Index** % S&P 500 Index*** % * December 31, 1998 ** The Russell 3000 Index is an unmanaged, capitalization-weighted index generally representative of the overall U.S. stock market. This Index cannot be invested in directly. *** The Standard & Poor’s 500 Index (S&P 500) is an unmanaged, capitalization-weighted index generally representative of the U.S. market for large capitalization stocks. This Index cannot be invested in directly. 5 KIRR, MARBACH PARTNERS VALUE FUND Expense Example – March 31, 2015 As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, which may include redemption fees; and exchange fees; and (2) ongoing costs, including management fees; distribution fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (October 1, 2014 – March 31, 2015). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent. You will be charged a transaction fee equal to 1.00% of the net amount of the redemption if you redeem your shares within 30 days of purchase. IRA accounts will be charged a $15.00 annual maintenance fee. To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the example below. The example below includes, but is not limited to, management fees, shareholder servicing fees, fund accounting, custody and transfer agent fees. However, the example below does not include portfolio trading commissions and related expenses, interest expense and other extraordinary expenses as determined under generally accepted accounting principles. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During Period 10/1/14 3/31/15 10/1/14 – 3/31/15(1) Actual Hypothetical (5% return before expenses) 1,000.00 1,017.70 7.29 Expenses are equal to the Fund’s annualized expense ratio after expense reimbursement of 1.45%, multiplied by the average account value over the period, multiplied by 182/365 to reflect the one-half year period. The annualized expense ratio prior to expense reimbursement was 1.46%. 6 KIRR, MARBACH PARTNERS VALUE FUND Allocation of Portfolio Net Assets March 31, 2015 (Unaudited) Top Ten Equity Holdings as of March 31, 2015 (Unaudited) (% of net assets) Alliance Data Systems Corp. % WABCO Holdings, Inc. % Cognizant Technology Solutions Corp. – Class A % NewMarket Corp. % PRA Group, Inc. % Canadian Pacific Railway Ltd. % LyondellBasell Industries NV – Class A % Tessera Technologies, Inc. % Alere, Inc. % Actavis % 7 KIRR, MARBACH PARTNERS VALUE FUND Schedule of Investments March 31, 2015 (Unaudited) Number of Shares Value COMMON STOCKS – 96.8% Basic Materials – 10.5% Innospec, Inc. $ LyondellBasell Industries NV – Class A NewMarket Corp. Communications – 19.0% Alliance Data Systems Corp.* ARRIS Group, Inc.* Liberty Broadband Corp. – Class A* Liberty Broadband Corp. – Class C* Liberty Media Corp. – Class A* Liberty Media Corp. – Class C* NeuStar, Inc. – Class A* News Corporation- Class A* Time Warner Cable, Inc. – Class A Tribune Co. Consumer Cyclical – 11.5% American Airlines Group, Inc. AutoZone, Inc.* Dollar Tree, Inc.* Motorcar Parts of America, Inc.* Visteon Corp.* Consumer Non Cyclical – 8.4% Actavis* Alere, Inc.* Ascent Capital Group, Inc. – Class A* Financial – 11.5% American International Group, Inc. Markel Corp.* PRA Group, Inc.* Voya Financial, Inc. Industrial – 17.1% Canadian Pacific Railway Ltd. EMCOR Group, Inc. EnerSys KLX, Inc.* MasTec, Inc.* Tyco International WABCO Holdings, Inc.* Technology – 18.8% Cognizant Technology Solutions Corp. – Class A* eBay, Inc.* NCR Corp.* Open Text Corp. Oracle Corp. Tessera Technologies, Inc. Yahoo! Inc.* TOTAL COMMON STOCKS (Cost $36,970,128) SHORT-TERM INVESTMENT – 3.0% Fidelity Institutional Money Market Portfolio, Class I, 0.10%** (Cost $2,367,499) Total Investments (Cost $39,337,627) – 99.8% Other Assets and Liabilities, Net – 0.2% TOTAL NET ASSETS – 100.0% $ * Non-income producing security. ** Rate in effect as of March 31, 2015. See Notes to the Financial Statements 8 KIRR, MARBACH PARTNERS VALUE FUND Statement of Assets and Liabilities March 31, 2015 (Unaudited) ASSETS: Investments, at current value (cost $39,337,627) $ Dividends receivable Prepaid expenses Receivable for Fund shares sold Interest receivable Total Assets LIABILITIES: Payable to Adviser Accrued expenses Accrued distribution fees Payable for capital shares redeemed Total liabilities NET ASSETS $ NET ASSETS CONSIST OF: Capital Stock $ Undistributed net investment loss ) Undistributed net realized loss on investments ) Net unrealized appreciation on investments Total Net Assets $ Shares outstanding (500,000,000 shares of $0.01 par value authorized) Net asset value and offering price per share(1) $ A redemption fee of 1.00% is assessed against shares redeemed within 30 days of purchase. Statement of Operations Six Months Ended March 31, 2015 (Unaudited) INVESTMENT INCOME: Dividend income (net of withholding of $3,305) $ Interest income Total Investment Income EXPENSES: Investment Adviser fees Distribution fees Legal fees Administration fees Transfer agent fees Federal & state registration fees Fund accounting fees Audit fees Custody fees Directors fees Postage & printing fees Other Total expenses before reimbursement Less: Reimbursement from Investment Adviser ) Net Expenses NET INVESTMENT LOSS ) REALIZED AND UNREALIZED GAIN ON INVESTMENTS: Net realized gain on investments Net change in unrealized appreciation on investments Net realized and unrealized gain on investments NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ See Notes to the Financial Statements 9 KIRR, MARBACH PARTNERS VALUE FUND Statement of Changes in Net Assets Six Months Ended March 31, 2015 Year Ended (Unaudited) September 30, 2014 OPERATIONS: Net investment loss $ ) $ ) Net realized gain on investments Net change in unrealized appreciation on investments Net increase in net assets resulting from operations CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold Proceeds from reinvestment of distributions — — Payments for shares redeemed ) ) Redemption fees 78 Net increase (decrease) in net assets resulting from capital share transactions ) TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of period End of period (including undistributed net investment loss of ($673,375) and ($494,468), respectively) $ $ CHANGES IN SHARES OUTSTANDING: Shares sold Shares issued to holders in reinvestment of dividends — — Shares redeemed ) ) Net increase (decrease) ) See Notes to the Financial Statements 10 KIRR, MARBACH PARTNERS VALUE FUND Financial Highlights For a Fund share outstanding throughout the period. March 31, 2015 Year Ended September 30, (Unaudited)(1) PER SHARE DATA: Net asset value, beginning of period $ Investment operations: Net investment loss ) Net realized and unrealized gain on investments Total from investment operations Less distributions: From net investment income — ) From net capital gains — Total distributions — ) Paid in capital from redemption fees — Net asset value, end of period $ TOTAL RETURN % SUPPLEMENTAL DATA AND RATIOS: Net assets, end of period (in millions) $ Ratio of expenses to average net assets: Before expense reimbursement/recoupment % After expense reimbursement/recoupment % Ratio of net investment loss to average net assets: Before expense reimbursement/recoupment )% )% )% )% )% )% After expense reimbursement/recoupment )% )% )% )% )% )% Portfolio turnover rate 10
